DETAILED ACTION
This office action is in response to the amendment filed on 08/19/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2, 7, 11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chiu US 9800173.
	Regarding Claim 1, Chiu teaches (Figures 1-5) a bridge rectifying control apparatus (1) using active switch (Q1-Q4), comprising: a bridge rectifying unit (at fig. 1) configured to receive an AC power source (Vi) through a live wire and a ground wire (AC+ and AC-), and comprising a first switch and a third switch connected in series (Q1-Q3), and a second switch and a fourth switch connected in series (Q2 and Q4), and a rectifying control module (Controller), comprising: a phase control unit (14 with  141 and 142) comprising a live wire switch (Q6) and a ground wire switch (Q5); one end of the live wire switch coupled to the live wire (Fig. 2a), and a control end of the live wire switch coupled to an input power source (V3 and V5); one end of the ground wire switch coupled to the ground wire (Fig. 2a), and a control end of the ground wire switch coupled to the input power source (V3 and V5), a low-side drive unit (11 and 16) coupled to the other end of the live wire switch, the other end of the ground wire switch, and the bridge rectifying unit (See figs. 4-5), and a self-drive unit (13) coupled to the low-side drive unit (11 and 16) and the bridge rectifying unit (at Fig. 1), wherein a positive half cycle of the AC power source turns on the live wire switch and provides a live wire signal (Fig. 2b and VRVDN ), and a negative half cycle of the AC power source turns on the ground wire switch and provides a ground wire signal (Fig. 2b and VRVDL); the low-side drive unit (11) is configured to provide a low-side control signal group (VGSQ3-Q4, Vgp and Vgn) according to the live wire signal and the ground wire signal (VRvdn and VRVDL ); the self-drive unit (13) is configured to establish a drive voltage 
	Regarding Claims 2 and 11, Chiu teaches (Figures 1-5) wherein the bridge rectifying (at fig. 1) unit comprises: a high-side unit (Q1-Q2), comprising the first switch and the second switch; the first switch coupled to the live wire (AC+), and connected to a first diode in parallel (D1), and the second switch (Q2) coupled to the ground wire and the first switch, and connected to a second diode (D1) in parallelApplication No. 16/773,705 Attorney Docket No. 5626/0468PUS 1Response to Office Action dated 21 May 2021 Page 4 of 19 and a low-side unit, comprising (Q3-Q4): the third switch and the fourth switch; the third switch coupled to the live wire and the first switch, and connected to a third diode in parallel, and the fourth switch coupled to the ground wire, the second switch, and the third switch, and connected to a fourth diode in parallel (Fig. 2a), wherein the high-side control signal group  (VgsQ1-Q2) comprises a first control signal provided to the first switch, and a second control signal provided to the second switch  (VgsQ1 and VgsQ2); the low-side control signal group (VGSQ3-Q4 and Vgp and Vgn) comprises a third control signal provided to the third switch, and a fourth control signal provided to the fourth switch (VGSQ3 and VGSQ4); the rectifying control module (Controller) is configured to provide the first control signal and the fourth control signal according to the positive half cycle, 
	Regarding Claims 7 and 16, Chiu teaches (Figures 1-5) wherein the rectifying control module (controller) further comprises: a voltage adjustment circuit (12) coupled to the low-side drive unit (11 and 16), wherein the voltage adjustment circuit is configured to adjust a voltage level of the low-side unit (with Viload). (For example: Col. 3 lines 15-55, Col. 4 lines 5-39, Col. 4 and Col. 5-6)
	Regarding Claim 10, Chiu teaches (Figures 1-5) a rectifying control module (controller) configure to control a bridge rectifying unit (at fig. 1) to rectify an AC power source (Vi) into a DC power source, and the bridge rectifying unit comprising a first switch (Q1) and a third switch (Q3) connected in series, and a second switch and a fourth switch connected in series (Q2-Q4), the rectifying control module comprising: a phase control unit (14, 141 and 142) comprising a live wire switch (Q6) and a ground wire switch (Q5); one end of the live wire switch coupled to a live wire (AC+), and a control end of the live wire switch coupled to an input power source (V3 and V5); one end of the ground wire switch coupled to a ground wire (AC-), and a control end of the ground wire switch coupled to the input power source (V3 and V5), and the live wire and the ground wire configured to receive the AC power source, a low-side drive unit (11 and 16) coupled to the other end of the live wire switch, the other end of the ground wire switch, and the bridge rectifying unit (at fig. 1), and a self-drive unit (13) coupled to the low-side drive unit and the bridge rectifying unit, wherein a positive half cycle of the AC power source turns on the live wire switch (Fig. 2b) and provides a live wire signal 
	Regarding Claim 18, Wang teaches (Figures 1-6) teaches the apparatus claims in claims 1 and 10 that teaches the same/similar limitations as the method claim and rejected under the same grounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu US 9800173 in view of Tseng et al. US 2013/0176758.
Regarding Claims 3 and 12, Chie teaches (Figures 1-5) wherein the low-side drive unit (11 and 16) is configured to provide the fourth control signal (VgsQ4) for turning on the fourth switch (Q4) according to the live wire signal (VRVDN), and provide the third control signal (VGSQ3) for turning on the third switch (Q3) according to the ground wire signal (VRVDL). (For example: Col. 3 lines 15-55, Col. 4 lines 5-39, Col. 4 and Col. 5-6)
	Chiu does not teach the self-drive unit is configured to provide the first control signal according to the fourth control signal and provide the second control signal according to the third control signal. 
	Tseng teaches (Fig. 2-6) the self-drive unit (40 and 34) is configured to provide the first control signal (UG1) according to the fourth control signal (from 36 and 38) and provide the second control signal (UG2) according to the third control signal (from 44 and 42). (For example: Par. 19-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include the self-drive unit is configured to provide the first control signal according to the fourth control signal and provide the second control signal according to the third control signal, as taught by Tseng to avoid high switching losses in the system. 
	Regarding Claims 4 and 13, Chiu teaches (Figures 1-5) the self-drive unit (13). 
	Chiu does not teach a first self-drive unit comprising a first bootstrap capacitor and a first drive unit; the first bootstrap capacitor coupled to the live wire and the first drive unit, and the first drive unit coupled to the low-side drive unit and the first switch, wherein the drive voltage comprises a first drive voltage, and the first bootstrap 
	Tseng teaches (Figures 1-6) a first self-drive unit (34 and Cb1) comprising a first bootstrap capacitor (Cb1) and a first drive unit (34); the first bootstrap capacitor coupled to the live wire (vcc or Vac) and the first drive unit (34), and the first drive unit coupled to the low-side drive unit (26) and the first switch (M1), wherein the drive voltage comprises a first drive voltage (voltage at 34), and the first bootstrap capacitor is configured to establish the first drive voltage according to the negative half cycle (it is according to the Vac); the first drive unit is configured to provide the first control signal according to the fourth control signal (UG1 according to signal from 36-38), and provide the first drive voltage and the first control signal to turn on the first switch in the positive half cycle (Fig. 3). (For example: Par. 19-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include a first self-drive unit comprising a first bootstrap capacitor and a first drive unit; the first bootstrap capacitor coupled to the live wire and the first drive unit, and the first drive unit coupled to the low-side drive unit and the first switch, wherein the drive voltage comprises a first drive voltage, and the first bootstrap capacitor is configured to establish the first drive voltage according to the negative half cycle; the first drive unit is configured to provide the first control signal according to the fourth control signal, and provide the first drive 
	Regarding Claims 5 and 14, Chiu teaches (Figures 1-5) wherein the self-drive unit (13). 
	Chiu does not teach a second self-drive unit comprising a second bootstrap capacitor and a second drive unit; the second bootstrap capacitor coupled to the ground wire and the second drive unit, and the second drive unit coupled to the low-side drive unit and the second switch, wherein the drive voltage comprises a second drive voltage, and the second bootstrap capacitor is configured to establish the second drive voltage according to the positive half cycle; the second drive unit is configured to provide the second control signal according to the third control signal, and provide the second drive voltage and the second control signal to turn on the second switch in the negative half cycle. 
	Tseng teaches (Figures 1-6) a second self-drive unit (40 and Cb2) comprising a second bootstrap capacitor (Cb2) and a second drive unit (40); the second bootstrap capacitor coupled to the ground wire and the second drive unit, and the second drive unit coupled to the low-side drive unit (26) and the second switch (M3), wherein the drive voltage comprises a second drive voltage (at 40), and the second bootstrap capacitor is configured to establish the second drive voltage according to the positive half cycle (based on the Vac); the second drive unit is configured to provide the second control signal (UG2) according to the third control signal (from 42-44), and provide the second drive voltage (at 40) and the second control signal to turn on the second switch in the negative half cycle (Fig. 3). (For example: Par. 19-23)
. 
8.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu US 9800173 in view of  Wang et al. US 10630168  .
	Regarding Claims 6 and 15, Chiu teaches (Figures 1-5) a module.
	Chiu does not teach a falling edge adjustment circuit coupled to the phase control unit and the low-side drive unit, wherein the falling edge adjustment circuit is configured to adjust a falling point of a falling edge of the fourth control signal according to the live wire signal so that the fourth switch is turned off early a leading period according to the falling point; the falling edge adjustment circuit is configured to adjust the falling point of the third control signal according to the ground wire signal so that the third switch is turned off early the leading period according to the falling point. 
	Wang teaches (Figures 1-6) wherein the rectifying control module (at 106-112) further comprises: a falling edge adjustment circuit (at 112, doing Fig. 5 method) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include a falling edge adjustment circuit coupled to the phase control unit and the low-side drive unit, wherein the falling edge adjustment circuit is configured to adjust a falling point of a falling edge of the fourth control signal according to the live wire signal so that the fourth switch is turned off early a leading period according to the falling point; the falling edge adjustment circuit is configured to adjust the falling point of the third control signal according to the ground wire signal so that the third switch is turned off early the leading period according to the falling point, as taught by Wang to improve efficiency of the system.
 Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu US 9800173 in view of Sato et al. US 20200089295.
	Regarding Claim 8, Chiu teaches (Figures 1-5) a module.

	Sato teaches (Figures 1-5) a current detection unit (Fig. 1 at T2 and T1) coupled to the AC power source (Vac), and a turned-off control unit (101-104) coupled to the current detection unit, wherein the current detection unit is configured to detect an input current of the AC power source and provide a current signal (at T1 and T2) to the turned-off control unit; the turned-off control unit is configured to determine whether the switching unit is in a light-loading condition (Fig. 3) according to the current signal and control the low-side drive unit (at 110) not working according to the light-loading condition (Fig. 3).  (For example: Par. 57-61, 67, 70, 87-90 and 93-100)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include the self-drive unit is configured to provide the first control signal according to the fourth control signal and provide the second control signal according to the third control signal, as taught by Sato to enable operation of the converter in light mode and supply the necessary output signal to the load. 
 	Regarding Claim 9, Chiu teaches (Figures 1-5) a module.	

	Sato teaches (Figures 1-5) a counting unit (d4) coupled to the current detection unit (at terminals T1 and T2) and the turned-off control unit (101-104), wherein the counting unit is configured to provide a counting period; when a time period that the switching unit is in the light-loading condition is greater than or equal to the counting period (determined by d4), the turned-off control unit is configured to control the low-side drive unit not working (Fig. 3).  (For example: Par. 104-132)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include wherein the rectifying control module further comprises: a counting unit coupled to the current detection unit and the turned-off control unit, wherein the counting unit is configured to provide a counting period; when a time period that the bridge rectifying unit is in the light-loading condition is greater than or equal to the counting period, the turned-off control unit is configured to control the low-side drive unit not working, as taught by Sato to enable operation of the converter in light mode and supply the necessary output signal to the load. 
	Regarding Claim 17, Chiu teaches (Figures 1-5) a module.

	Sato teaches (Figures 1-5) a current detection unit coupled to the AC power source, and a turned-off control unit coupled to the current detection unit, wherein the current detection unit is configured to detect an input current of the AC power source and provide a current signal to the turned-off control unit; a counting unit (d4) coupled to the current detection unit (at terminals T1 and T2) and the turned-off control unit (101-104), wherein the counting unit is configured to provide a counting period; when a time period that the switching unit is in the light-loading condition is greater than or equal to the counting period (determined by d4), the turned-off control unit is configured to control the low-side drive unit not working (Fig. 3).  (For example: Par. 104-132)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include a current detection unit coupled to the AC power source, and a turned-off control unit coupled to . 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu US 9800173 in view of Cheng et al. US 2019/0074721.
	Regarding Claim 19, Chiu teaches (Figures 1-5) further comprising: after the first half cycle of the AC power source (Vi), the low-side drive unit (11 and 16) works so that the bridge rectifying unit (at Fig. 1) is configured to actively rectify the AC power source into the DC power source (at 17) by controlling the phase control unit (14), the low-side drive unit, and the self-drive unit (13). (For example: Col. 3 lines 15-55, Col. 4 lines 5-39, Col. 4 and Col. 5-6)
	Chiu does not teach in the first half cycle of the AC power source, the low-side drive unit does not work so that the bridge rectifying unit is configured to passively rectify the AC power source into the DC power source.
	Cheng teaches (Figures 2-4 in the first half cycle of the AC power source (Fig. 3 right side), the low-side drive unit (controlling the transistors) does not work so that the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chiu to include in the first half cycle of the AC power source, the low-side drive unit does not work so that the bridge rectifying unit is configured to passively rectify the AC power source into the DC power source, as taught by Cheng, to increase power transfer efficiency. 
	Regarding Claim 20, Chiu teaches (Figures 1-5) a module.
	Chiu does not teach further comprising: a turned-off control unit is configured to determine whether the bridge rectifying unit is in a light-loading condition according to an input current of the AC power source, and when the bridge rectifying unit is in the light-loading condition, the turned-off control unit is configured to the control the low-side drive unit to be grounded so that the bridge rectifying unit is configured to passively rectify the AC power source into the DC power source.
	Cheng teaches (Figures 2-4) further comprising: a turned-off control unit (circuitry that determines the mode Fig. 2) is configured to determine whether the bridge rectifying unit (at 200) is in a light-loading condition (Right side of Fig. 3) according to an input current of the AC power source (IAC), and when the bridge rectifying unit is in the light-loading condition, the turned-off control unit is configured to the control the low-side drive unit (controlling the switches) to be grounded so that the bridge rectifying unit is configured to passively rectify the AC power source into the DC power source (0x). (For example: Par. 32-38)
. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838